ALLOWANCE
Election/Restrictions
This application is in condition for allowance except for the presence of claims 10 and 20 directed to a species non-elected without traverse.  Accordingly, claims 10 and 20 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Peter L. Krehbiel on May 27, 2021.
The application has been amended as follows: 
Claims:
1.	(Currently amended) A grommet having at least one of an annular geometry or an elliptical geometry defining a dilution hole, comprising:
a ridge formed about an inner diameter of the grommet,
wherein the ridge projects radially inward of an inner diameter wall of the grommet and defines a step,
wherein the step is defined by a step geometry and a ridge face geometry, wherein the ridge face geometry comprises at least one of a sharp geometry, a radial geometry, or a multi-radial geometry,
wherein the ridge comprises a passage,
wherein the step comprises a trench feature extending circumferentially about the dilution hole and axially into the ridge parallel to an axis of the dilution hole, and
wherein an outlet of the passage opens through a base of the trench feature.

3.	(Currently amended) The grommet of claim 2, wherein the outlet opens through one of the step or the first fillet.

4.	(Currently Amended) The grommet of claim 3, wherein the outlet is configured to direct a cooling flow circumferentially along the first fillet and fill a volume of space, defined by a radially inward projection of the ridge and below a plane defined by a hot side of the grommet, with the cooling flow.

7.	(Cancelled)

10.	(Cancelled)

11.	(Currently amended) A combustor liner comprising:
an array of cooling holes defined by the combustor liner; and
a grommet having at least one of an annular geometry or an elliptical geometry and formed integrally with the combustor liner and defining a dilution hole, wherein the grommet comprises:
a ridge formed about an inner diameter of the grommet,
wherein the ridge projects radially inward of an inner diameter wall of the grommet and defines a step,

wherein the ridge comprises a passage,
wherein the step comprises a trench feature extending circumferentially about the dilution hole and axially into the ridge parallel to an axis of the dilution hole, and
wherein an outlet of the passage opens through a base of the trench feature.

13.	(Cancelled)

14.	(Currently amended) The combustor liner of claim 12, wherein the outlet is configured to direct a cooling flow circumferentially along the first fillet and fill a volume of space, defined by a radially inward projection of the ridge and below a plane defined by a hot side of the grommet, with the cooling flow.

15.	(Currently amended) A gas turbine engine comprising:
a compressor section configured to compress a gas;
a combustor section aft of the compressor section and configured to combust the gas, wherein the combustor section comprises a combustor liner having a grommet formed integrally with the combustor liner, having at least one of an annular geometry or an elliptical geometry and defining a dilution hole, wherein the grommet comprises:
a ridge formed about an inner diameter of the grommet,

wherein the step is defined by a step geometry and a ridge face geometry, wherein the ridge face geometry comprises at least one of a sharp geometry, a radial geometry, or a multi-radial geometry, 
wherein the ridge comprises a passage,
______wherein the step comprises a trench feature extending circumferentially about the dilution hole and axially into the ridge parallel to an axis of the dilution hole, and
wherein an outlet of the passage opens through a base of the trench feature; and the gas turbine engine further comprises:
a turbine section aft of the combustor section and configured to extract energy from the gas.

17.	(Currently Amended) The gas turbine engine of claim 16, wherein the outlet is configured to direct a cooling flow circumferentially along the first fillet and fill a volume of space, defined by a radially inward projection of the ridge and below a plane defined by a hot side of the grommet, with the cooling flow.

18.	(Cancelled)

20.	(Cancelled)

Allowable Subject Matter
Claims 1-5, 8-9, 11-12, 14-17, and 19 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY NG whose telephone number is (571)272-2318.  The examiner can normally be reached on M-F 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY NG/Examiner, Art Unit 3741  
                                                                                                                                                                                       /ARUN GOYAL/Primary Examiner, Art Unit 3741